Citation Nr: 0115133	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  94-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date prior to September 13, 
1993, for the grant of service connection and a 30 percent 
rating for hepatitis C with portal fibrosis and cirrhosis.  

2.  Entitlement to a higher rating for hepatitis C with 
portal fibrosis and cirrhosis, currently evaluated as 30 
percent disabling, to include entitlement to a separate 
rating for hepatitis B.  

3.  Entitlement to a higher rating for pulmonary sarcoidosis 
with dry eyes, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability compensation rating 
based on individual unemployability (a TDIU rating).  


REPRESENTATION

Appellant represented by:	Timothy P. Blodgett, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
partly from an August 1992 RO decision which denied an 
increase in a 30 percent rating for sarcoidosis.  

This case also comes to the Board from a July 1995 RO 
decision which granted service connection and a 
noncompensable evaluation for portal fibrosis and cirrhosis 
(effective from September 13, 1993), granted secondary 
service connection and a noncompensable evaluation for dry 
eyes associated with service-connected sarcoidosis (the RO 
incorporated this eye condition into the already service-
connected sarcoidosis), and denied a TDIU rating.  The 
veteran continues his appeal for a higher rating for 
pulmonary sarcoidosis with dry eyes and a TDIU rating.  

In January 1997, the veteran testified at a hearing in 
Washington, D.C. before a member of the Board.  In February 
1997, the Board remanded the case to the RO for additional 
development of the evidence.  

This case also comes to the Board from a November 1999 RO 
decision which granted service connection and a 30 percent 
rating for hepatitis C with portal fibrosis and cirrhosis, 
effective from September 13, 1993 (the RO incorporated 
hepatitis C into the already service-connected portal 
fibrosis and cirrhosis because they were considered part of 
the same disability).  The veteran appeals for a higher 
rating for hepatitis C with portal fibrosis and cirrhosis and 
for an effective date prior to September 13, 1993 for the 
grant of service connection and a 30 percent rating for the 
same conditions.  

In August 2000, the veteran appeared at the RO and testified 
at a video conference hearing which was conducted from the 
Board in Washington, D.C.  Although there were numerous other 
issues on appeal to the Board at that time, at the hearing 
the veteran withdrew the other issues from appellate 
consideration and stated that he desired to continue his 
appeal only as to those issues that are listed above on the 
first page of this decision.  Also at the hearing, the 
veteran submitted additional written statements and medical 
records, accompanied by an appropriate waiver of RO 
consideration of the evidence (see 38 C.F.R. § 20.1304).  

The Board notes that in a January 2000 statement the veteran 
raised the additional issue of service connection and a 
separate rating for hepatitis B.  The RO addressed the issue 
of a separate rating for hepatitis B in a July 2000 
supplemental statement of the case, and the veteran testified 
on that issue at an August 2000 hearing.  However, in the 
present decision, the Board will address the matter in 
conjunction with the claim for a higher rating for hepatitis 
C with portal fibrosis and cirrhosis (the claims are 
interrelated).  In an August 2000 statement in support of the 
veteran's claims, his representative addressed the issue of 
attorney fees.  This issue will not be addressed in the 
present decision as it constitutes a separate matter.  

The Board also notes that in a November 1999 decision the RO 
denied several claims (i.e., diverticulitis, diabetes 
mellitus, hearing loss, bilateral carpal tunnel syndrome, a 
kidney condition separate from hepatitis, a skin rash, and an 
enlarged prostate) on the basis that they were not well 
grounded.  These issues are referred to the RO for further 
consideration, and in particular the RO should take into 
account the provisions of a new law which has abolished the 
requirement that a claimant present a well-grounded claim, 
and in certain circumstances permits readjudication of a 
claim which was denied as not well grounded.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

One of the issues withdrawn from appeal at the time of the 
August 2000 Board hearing was entitlement to service 
connection for diabetes mellitus (claimed in part to be due 
to exposure to herbicides (e.g., Agent Orange) during service 
in Vietnam).  As the appeal of this issue has been withdrawn, 
it is not currently before the Board.  The Board notes, 
however, that in the near future, effective July 9, 2001, 
38 C.F.R. § 3.309(e) is to be amended to add diabetes to the 
list of diseases which are subject to presumptive service 
connection based on herbicide exposure during Vietnam 
service.  See 66 Fed.Reg. 23166 (2001).  The Board advises 
the veteran to contact the RO if he desires to pursue a claim 
for service connection for diabetes under this new 
regulation.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hepatitis was denied by the RO in an April 1972 decision 
(within a year of his military discharge); his original claim 
for service connection for cirrhosis of the liver was 
received by the RO in October 1974 and denied by the RO in a 
March 1975 decision; the veteran did not appeal either 
decision.  

2.  An application to reopen the claim for service connection 
for a liver condition was received by the RO in June 1990, 
and the RO thereafter granted service connection for 
hepatitis C with portal fibrosis and cirrhosis effective from 
September 13, 1993.  

3.  After the prior final RO disallowances in 1972 and 1975 
of service connection for a liver condition, a May 7, 1992 VA 
examination shows the initial post-service diagnoses of 
hepatitis and cirrhosis of the liver.  

4.  The veteran's service-connected hepatitis C with portal 
fibrosis and cirrhosis is manifested by minimal liver damage, 
gastrointestinal disturbance that improves on medication, and 
a requirement for therapeutic measures (Interferon); these 
manifestations have remained constant at all times since the 
effective date of service connection; and separate ratings 
for service-connected hepatitis C and cirrhosis, and for 
hepatitis B (even if such were service-connected) are 
prohibited by the rule against pyramiding as these conditions 
have the same or overlapping manifestations.  

5.  The veteran's service-connected pulmonary sarcoidosis 
with dry eyes is manifested by a stable condition with some 
dyspnea on exertion (in part due to obesity), some impairment 
of health, and pulmonary function test results (an FEV-1 of 
60 percent predicted, an FEV-1/FVC of 76 percent, total lung 
capacity of 66 percent of predicted, and DLCO of 65 percent 
predicted) which were consistent with moderate restrictive 
lung disease; there is no requirement for high dose 
corticosteroids to control sarcoidosis; and his visual acuity 
is 20/20.  
 
6.  The veteran's service-connected disabilities are 
pulmonary sarcoidosis with dry eyes (rated 30 percent), 
hepatitis C with portal fibrosis and cirrhosis (rated 30 
percent), scar of the right supraclavicular region as a 
residual of lymph node biopsy (rated 0 percent), and 
thoracotomy scar of the right chest (rated 0 percent).  He 
has the equivalent of a ninth grade education, work 
experience as a truck driver and warehouse person, and is 
unemployed.  His service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The proper effective date for the grant of service 
connection for hepatitis C with pulmonary fibrosis and 
cirrhosis is May 7, 1992, being the date of a VA examination 
showing initial entitlement to the claimed disability, 
following the date of receipt of the application to reopen 
the claim with new and material evidence after a final 
disallowance.  38 U.S.C.A. §§ 5110, 7105 (West 1991); 38 
C.F.R. § 3.400 (2000).

2.  The criteria for a rating in excess of 30 percent for 
hepatitis C with portal fibrosis and cirrhosis have not been 
met since the effective date of service connection; and a 
separate rating for hepatitis B is not warranted.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.114, 
Diagnostic Codes 7312 and 7345 (2000).

3.  The criteria for a rating in excess of 30 percent for 
pulmonary sarcoidosis with dry eyes have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.31; 
38 C.F.R. § 4.84a, Diagnostic Code 6079 (2000); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6802 (1996 and 2000) and 6846 
(2000).

4.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from November 1968 to 
November 1971.  Service department records show he served in 
Vietnam.  Service medical records show that in September 1970 
he was diagnosed with viral hepatitis.  A hospital record 
indicates he was admitted in December 1970 with the diagnosis 
of hepatitis (on the record the veteran reported he was 
previously admitted to the 93rd Evac. Hospital in Long Binh 
in September 1970).  

While the veteran was still on active duty, the RO contacted 
the United States Naval Hospital, St. Albans, New York, in 
January 1971 and obtained an abstract of the veteran's 
medical files.  The veteran's medical information was written 
out on a VA Form 119, which indicated he was admitted to the 
Naval Hospital in December 1970 with a diagnosis of 
hepatitis.  (It was noted he had been air-evacuated for 
evaluation for possible sarcoidosis.)  It was further noted 
he had been well until September 1970 when he had complaints 
of nausea and malaise, followed in three days by scleral 
icterus.  He was admitted to a hospital in Guam with a 
diagnosis of hepatitis and chest X-rays showed bilateral 
hilar adenopathy.  He was then sent to Japan for evaluation.  
On December 4, 1970, he was admitted to the St. Albans Naval 
Hospital, where after an examination the impressions, in 
pertinent part, were probable viral hepatitis (with a biopsy 
also showing early portal cirrhosis), rule out chronic liver 
disease, bilateral hilar adenopathy, and rule out sarcoid.  
In January 1971, chest X-rays revealed bilateral hilar 
adenopathy and a configuration which suggested sarcoid, and 
the veteran underwent a right limited thoracotomy.  His post-
operative diagnosis was suspected sarcoid.  

Service medical records of a chest X-ray dated in February 
1971 revealed, in part, bilateral hilar adenopathy compatible 
with sarcoidosis.  In April 1971, the veteran was given a 
physical profile for limited duty on the basis of 
sarcoidosis.  In June 1971, he reported that he had been in 
Vietnam and developed hepatitis with complications (i.e., 
cirrhosis and sarcoidosis) and that he was hospitalized for 
eight months.  (On the June 1971 record, it was noted that 
not all of the veteran's medical records were available at 
that time.)  The impressions were rule out recurrence of 
hepatitis and sarcoidosis by history.  The veteran was then 
given a temporary physical profile of limited duty on the 
basis of possible hepatitis.  On an October 1971 physical 
examination for separation purposes, the veteran's only 
listed defect and diagnosis was sarcoid.  A chest X-ray was 
normal.  A medical history report dated in October 1971 
indicates the veteran had viral hepatitis in 1971.  The 
veteran was discharged from service in November 1971.  

On a March 1972 VA examination, the veteran reported a 
history of acute hepatitis in 1969 and sarcoidosis in 1970.  
Laboratory testing was conducted in connection with the 
examination.  The pertinent diagnoses were sarcoidosis, mild 
to moderate non-specific symptoms; and hepatitis, not found.

In an April 1972 decision, the RO granted service connection 
and a 30 percent rating for sarcoidosis.  The RO also denied 
service connection for hepatitis, noting that all blood 
studies were within normal limits and that a VA examination 
indicated hepatitis was not found.  (In the rating decision, 
the RO noted that service records were incomplete and that an 
entrance examination report and clinical records concerning 
treatment of sarcoidosis and hepatitis were not of record.  
The RO subsequently amended its note to reflect that clinical 
treatment records were of record.)  The RO notified the 
veteran of the decision in an April 1972 letter, adding that 
his records in service show he was treated for hepatitis but 
that at the time of his last examination there were no 
findings of any resultant disability.  He did not appeal.  

On VA examinations in May 1973 and December 1973, the veteran 
was diagnosed with sarcoidosis.  On the May 1973 examination, 
he reported a history of a liver biopsy showing liver 
involvement in sarcoidosis.  On the December 1973 
examination, his diagnosis was pulmonary sarcoidosis.  

On a December 1973 decision, the RO confirmed and continued a 
30 percent rating for sarcoidosis.  

An October 1974 VA outpatient record indicates that the 
veteran reported a 15 month hospitalization in service for 
sarcoidosis and viral hepatitis shown by a liver biopsy.  An 
examination revealed his liver region was tender, but the 
liver did not appear enlarged.  Additional tests were 
ordered.  

In October 1974, the veteran submitted claims for service 
connection for cirrhosis of the liver and an increased rating 
for sarcoidosis.  

On a November 1974 VA examination, the veteran reported a 
history of sarcoidosis and hepatitis with jaundice in 
service.  On examination, there was no tenderness over the 
liver.  The examiner diagnosed the veteran with no proof of 
liver disease.  

In a December 1974 memorandum, the RO stated that the VA 
examination was inadequate and was being returned so that 
repeated laboratory studies could be accomplished to 
determine whether there was any liver dysfunction and, if so, 
what that diagnosis was and whether the condition was related 
to an in-service episode of hepatitis or a manifestation of 
sarcoidosis.  The veteran was asked to report for additional 
testing.  In a February 1975 addendum note, a VA examiner 
indicated that the veteran was asked to return for repeat 
liver function tests but that he did not respond.  

In a March 1975 decision, the RO denied service connection 
for a liver condition on the basis of the veteran's failure 
to return for repeat liver function tests.  The RO also 
denied an increased rating for sarcoidosis.  By letter in 
March 1975, the RO informed the veteran of its decision, 
noting that he could reopen his claim by expressing his 
willingness to report for additional liver tests.  The 
veteran did not respond.  

Private medical records in the 1980s show treatment for 
occasional complaints of coughing and chest tightness, 
diarrhea, abdominal pain, nausea, and vomiting.  A previous 
medical history of pulmonary sarcoidosis and hepatitis was 
noted.  

In June 1990, the veteran submitted claims for service 
connection for cirrhosis of the liver and an increased rating 
for sarcoidosis, as due to Agent Orange exposure.  Enclosed 
with his claims were copies of three newspaper articles 
concerning sarcoidosis and the effects of exposure to Agent 
Orange (the veteran highlighted a section regarding a link 
between herbicide exposure and soft-tissue sarcoma/early 
liver disease).  

In October 1990, the veteran filed an application for 
increased compensation based on unemployability.  He attached 
several W-2 Wage and Tax Statements dated from 1985 to 1988, 
which show that he was employed by a variety of companies, to 
include a security service, a lumber and building supply 
company, and a towing service (his job description was not 
indicated).  He claimed that he became too disabled to work 
beginning in August 1987 due to sarcoidosis and cirrhosis.  
He claimed that he left his last job due to his disability 
and that since he became too disabled to work he had tried to 
obtain employment as a tow truck operator (applied in July 
1989) and as a truck driver (applied in April 1990).  He 
reported that the extent of his education was two years of 
high school and that he had not had any other education and 
training either before or since he became too disabled to 
work.  The veteran stated that due to failing health since 
his discharge from the service he had been unable to maintain 
continuous employment and that various other ailments (i.e., 
diverticulosis, kidney stones, spurs on his elbows and knees, 
kidney problems, lipomas on arms and chest, constant 
breathing problems, dizziness, and frequent ear wax buildup) 
have multiplied over time.  In a separate statement, he 
indicated that his cirrhosis of the liver could be verified 
by his service medical records and VA records and that a 
liver biopsy had been performed to diagnose his problem.

In a February 1991 VA examination, the veteran reported that 
since 1979 he had experienced numerous medical problems, 
including kidney disorders, skin problems, liver problems, 
spurs on the elbows, damaged cartilage in the knees, 
diverticulitis, hearing impairment, abdominal pains, lumps in 
the arm and chest, and fatigue and breathing problems.  On 
examination, his weight was 300 pounds and he was noted to be 
obese.  His lungs were clear.  The abdomen was large and 
nontender.  The liver was not palpable.  The diagnosis was 
sarcoidosis.  A chest X-ray was abnormal, suggesting 
sarcoidosis.  A pulmonary function test showed expiratory 
obstruction.  

In August 1991, employment information was received from the 
manager of Al's Towing Garage, who noted that the veteran 
worked for 17 days full-time in October 1988 as a tow truck 
driver.  The reason given for the veteran's termination from 
employment was that he did not show up for work.  

In November 1991, employment information was received from 
the Niagara Lubricant Company, who noted that the veteran 
worked full-time from April 1990 to September 1990 as a truck 
driver/warehouse person.  The reason given for the veteran's 
termination from employment was that he left for reasons of 
his own.  

VA outpatient records show that in November and December 1991 
the veteran was followed up for sarcoidosis.  Chest X-rays in 
November 1991 revealed minimal interval improvement in 
bilateral hilar lymphadenopathy due to sarcoidosis.  His 
weight was 300 pounds, and he was referred to the dietary 
clinic for weight loss.  

VA outpatient records show that in April 1992 the veteran 
complained of blurring of vision during the daytime for a few 
seconds.  

On a May 1992 VA examination, the veteran reported that 
sarcoidosis of the lungs was diagnosed while in service in 
1969 and that cirrhosis of the liver was diagnosed while in 
service (in Japan) after a liver biopsy showed acute viral 
hepatitis.  He also complained of eye problems (an 
ophthalmology consultation was scheduled for July 1992) and 
shortness of breath.  On examination, his weight was 300 
pounds currently and 334 pounds maximum in the past year.   
His extraocular movement (EOM) was normal.  The lungs were 
clear to palpation and auscultation.  The abdomen was large 
and nontender.  The liver was not palpable.  A liver profile 
was performed to screen for hepatitis B and C, and the 
veteran underwent a pulmonary function test.  Serology tests 
confirmed he was positive for hepatitis C.  Pulmonary 
function tests showed results of an FEV-1 of 36 percent 
predicted (pre-bronchodilator) and an FEV-1/FVC of 79 
percent, with no significant expiratory obstruction.  Chest 
X-rays revealed no interval change in bilateral hilar 
lymphadenopathy due to sarcoidosis.  The pertinent diagnoses 
were pulmonary sarcoidosis with decreased expiratory 
obstruction and cirrhosis of the liver secondary to viral 
hepatitis.  The examiner noted that the veteran's cirrhosis 
was not related to his sarcoidosis.  

VA outpatient records show that in May 1992 the veteran was 
followed up for sarcoidosis.  He complained of increased 
shortness of breath on walking.  His weight was 300 pounds.  
Also in May 1992, he was seen for an ophthalmology 
consultation regarding his complaints of intermittent blurry 
vision.  His visual acuity was 20/20.  The impression was 
presbyopia.  In June 1992, he complained of constant dull 
lower abdominal pains, fatigue, chest pain, and shortness of 
breath.  The assessment was history of cirrhosis with very 
little stigmata of chronic liver disease.  

VA outpatient records in August 1992 show that the veteran 
complained of intermittent visual disturbance.  He had no 
complaints of dyspnea on exertion, and his respiration was 
noted as stable.

In an August 1992 decision, the RO denied an increase in a 30 
percent rating for sarcoidosis and denied a TDIU rating.  The 
RO also deferred a decision on the issue of service 
connection for liver cirrhosis, on either a direct basis or 
as resulting from exposure to Agent Orange, pending receipt 
of indicated supporting medical records and issuance of final 
Agent Orange regulations concerning liver cirrhosis.  The RO 
stated that although there was a diagnosis of liver cirrhosis 
there was no clinical documentation or substantiation of such 
diagnosis.  In a September 1992 letter, the RO informed the 
veteran of its decision and deferral of the cirrhosis issue.  

VA outpatient records in September 1992 indicate that in a 
review of laboratory tests conducted in August 1992 the 
veteran had an increase in liver enzymes which was probably 
due to sarcoid or, more likely, to fatty infiltration.  The 
veteran underwent pulmonary function testing in September 
1992, which revealed reduced FVC, FEV-1, and FEV-1/FVC rates 
that suggested a combined obstructive and restrictive airways 
disease with a good bronchodilator response (obstructive 
appeared to be the severe type).  The tests showed pre-
bronchodilator results of an FEV-1 of 49 percent predicted, 
an FEV-1/FVC of 99 percent; and post-bronchodilator results 
of an FEV-1 of 68 percent predicted and an FEV-1/FVC of 89 
percent.  

In a December 1992 statement, the veteran responded to the 
RO's request for additional information concerning liver 
cirrhosis.  He asserted that he was diagnosed with liver 
cirrhosis in service while he was hospitalized (at the 249th 
General Hospital in Japan) for hepatitis B and sarcoidosis.  
He claimed a liver biopsy was ordered, which showed liver 
cirrhosis of 90 percent and fibrosis.  He asserted that his 
original claim to the VA in 1972 concerned sarcoidosis, liver 
cirrhosis, and hepatitis but that he was currently being 
compensated solely for sarcoidosis.  He claimed that in 
addition to being positive for hepatitis C on his last 
examination he experienced blurry vision in his eyes on a 
regular basis.  He stated that his VA doctor attributed his 
vision and breathing problems to sarcoidosis.  He stated that 
he received treatment at the VA for chronic hepatitis.

VA outpatient records show that in December 1992 the veteran 
complained of dyspnea after excessive exertion and occasional 
chest tightness.  The impressions were pulmonary sarcoidosis 
and hilar adenopathy.  In January 1993, he underwent 
pulmonary function testing, which showed moderate restrictive 
disease.  The tests showed pre-bronchodilator results of an 
FEV-1 of 56 percent predicted, an FEV-1/FVC of 84 percent; 
and post-bronchodilator results of an FEV-1 of 46 percent 
predicted and an FEV-1/FVC of 83 percent.  It was also noted 
that the results suggested severe obstructive lung disease 
and that when compared to the September 1992 study there was 
no decline in function.  Also at that time, the veteran 
complained of slightly blurred vision.  

In February 1993, the RO received additional service medical 
records from the National Personnel Records Center, in 
response to a January 1993 request for service medical 
records concerning the veteran's treatment for cirrhosis at 
St. Albans Naval Hospital.  The service records show that in 
September 1970 the veteran was admitted to the 93rd Evac. 
Hospital with a five day history of nausea, malaise, and 
scleral icterus.  The diagnosis was hepatitis and rule out 
sarcoidosis.  After 12 days in the hospital, he was 
transferred for further evaluation.  In October 1970, he was 
admitted to the 249th General Hospital where a liver biopsy 
was performed, which showed acute viral hepatitis and marked 
portal fibrosis with early cirrhosis.  The diagnoses were 
acute viral hepatitis (resolved), portal fibrosis with early 
cirrhosis (chronic, old), and suspected sarcoidosis with 
hilar lymph node enlargement and interstitial infiltrate in 
the lungs.  After 62 days in the hospital, the veteran was 
evacuated back to the United States to St. Albans Naval 
Hospital, where he was admitted in December 1970 with 
diagnoses of status post hepatitis and possible sarcoidosis.  
In January 1971, he underwent a thoracotomy with triple 
biopsy and was definitively diagnosed with sarcoidosis, 
inactive.  In March 1971, he was discharged to limited duty 
with diagnoses of sarcoidosis (inactive), status post acute 
viral hepatitis, and portal fibrosis with early cirrhosis.  
(The veteran was discharged from service in November 1971.)  

A March 1993 medical report from the New York State 
Department of Social Services indicates the veteran had a 
diagnosis of pulmonary sarcoidosis, was last examined in 
January 1993, and was capable of working full-time with 
certain specified limitations.  (In a letter to his United 
States Congressman dated in April 1993, the veteran claimed 
that he was denied Social Security benefits because the VA 
withheld information on treatment of all his medical 
conditions.)  

VA outpatient records in March 1993 show that the veteran 
complained of blurry vision.  On an ophthalmology 
consultation to rule out ocular sarcoid, the assessment was 
sarcoid with dry eyes.  The veteran was prescribed "tears" 
for his eyes.  

Private medical records show that in an April 1993 letter 
Matthew Davis, M.D., informed another private doctor that the 
veteran was transferring his care from the VA.  Dr. Davis 
stated that the veteran was mistakenly referred to him and 
that the veteran's current problem list from the VA 
reportedly consisted of chronic active hepatitis B and C with 
cirrhosis, pulmonary sarcoidosis, and other ailments.  In 
April 1993, the veteran established his private medical care 
with Joyce Chu, M.D., of Highland Hospital.  At that time, 
medical records indicate that the veteran reported he was 
unemployed for three years due to his medical problems and 
that he had held various jobs such as mechanic and tow truck 
driver.  His complaints consisted of blurred vision, dyspnea 
on exertion after walking 200-300 feet which had increased in 
the last three years (especially since his weight had 
increased), dysphagia for solid foods for three to four 
months, and upper abdominal pain for seven years 
(gastrointestinal complaints were reportedly episodic).  The 
pertinent impressions were cirrhosis with a history of 
hepatitis B and C, sarcoidosis with progressive dyspnea on 
exertion (in part secondary to obesity), and reflux symptoms.  
An April 1993 chest X-ray revealed bilateral hilar and 
probable mediastinal lymphadenopathy with right pleural 
thickening versus small pleural effusion.  Pulmonary function 
tests performed in May 1993 at Highland Hospital revealed an 
uninterpretable result.  It was also noted on the report that 
the results suggested the veteran's lung volumes were 
probably near normal.  (The tests showed pre-bronchodilator 
results of an FEV-1 of 8 percent predicted, an FEV-1/FVC of 
81 percent, and DLCO of 20 percent predicted.)  In a May 1993 
letter, Dr. Chu informed the veteran that his liver tests 
were slightly elevated but improved from September 1992.  

Outpatient records dated in June 1993 from Highland Hospital 
indicate the veteran complained in part of episodic blurred 
vision (both eyes, lasting three to five seconds).  He 
reported that one ophthalmologist he saw told him he needed 
glasses and that another one told him he had dry eyes.  

In a June 1993 letter, Dr. Chu informed Howard Merzel, M.D., 
that she was referring the veteran to him for evaluation of 
chronic liver disease.  She stated the veteran was told by 
the VA that he required a liver biopsy and he consequently 
desired a second opinion.  She also noted the veteran's 
medical history was also significant for morbid obesity (he 
reported a 135 pound weight gain in the past year) and 
sarcoidosis.  She stated that the veteran had progressive 
dyspnea on exertion but that his pulmonary function tests had 
been uninterpretable due to lack of effort.  She also noted 
the veteran had a ninth grade education and was currently 
undergoing disability hearings.  She reported that an 
examination revealed his weight was 347 pounds, his chest was 
clear, and his abdomen was obese, soft, and nontender.  

In a July 1993 letter, Dr. Merzel informed Dr. Chu that he 
saw the veteran about a second opinion regarding hepatitis C 
and the need for a liver biopsy.  With the aid of old medical 
records and the veteran's report, the doctor related the 
following in regard to the veteran's medical history:  that 
he contracted hepatitis B while in Vietnam and was 
hospitalized for this in 1971; that hepatitis serologies from 
that illness were unavailable, although a liver biopsy was 
done showing acute viral hepatitis, marked portal fibrosis, 
and early cirrhosis; that he did well for some time until 
1975 when he had a relapse which apparently resolved after 
two months; and that a long period of time elapsed before 
testing in 1992 showed he was positive for hepatitis C.  Dr. 
Merzel noted the veteran's complaints of queasiness typically 
in the morning, generalized pruritus (which the doctor 
believed was due to a skin disorder), and occasional 
darkening of the urine and lightening of the stool without 
any real jaundice, vomiting, fevers, etc.  He noted the 
veteran's report of gaining 135 pounds over the last year due 
to a sedentary lifestyle of being out of work.  The doctor 
reported that an examination revealed the veteran's weight 
was 330 pounds.  There was no stigmata of chronic liver 
disease that could be seen.  The lungs revealed somewhat 
faint breath sounds bilaterally.  The abdomen was obese with 
normal bowel sounds.  A liver span or edge could not be 
clearly delineated.  There was mild tenderness in the right 
upper quadrant along both lower rib cages.  There was no sign 
of any ascites or edema.  The doctor stated that on the basis 
of a hepatitis B serology it appeared the veteran had cleared 
this infection and that the hepatitis B core antibody could 
stay positive for a number of years.  In regard to hepatitis 
C, the doctor agreed with proceeding with a liver biopsy and 
stated that if the appearance of a persistent viral-like 
hepatitis was documented then Alpha-Interferon therapy would 
potentially be useful.  The veteran then underwent an upper 
gastrointestinal study, which was normal.  

Outpatient records dated in July 1993 from Highland Hospital 
indicate the veteran was seen in a follow-up visit.  It was 
noted in the impressions that upper gastrointestinal symptoms 
had resolved with medication and that dyspnea on exertion had 
not changed and was probably due to obesity.  The veteran was 
encouraged to lose weight.  

In a July 1993 statement, the veteran expressed his 
disagreement with the RO's August 1992 decision pertaining to 
sarcoidosis.  

In an August 1993 letter, Dr. Merzel informed Dr. Chu that 
liver function tests confirmed previous clearance of 
hepatitis B (on hepatitis B serology) and showed the veteran 
was positive for hepatitis C.  He stated he scheduled the 
veteran for a liver biopsy.  In August 1993, medical records 
from Dr. Merzel show that the veteran underwent a liver 
biopsy which revealed portal chronic inflammation, portal 
fibrosis, and a non-caseating granuloma.  A pathology report 
indicated that these features were consistent with the 
diagnosis of sarcoidosis.  

In an August 1993 decision, the RO confirmed and continued a 
30 percent rating for sarcoidosis.  

In a September 1993 letter, Dr. Merzel informed Dr. Chu that 
the veteran's recent liver biopsy showed an old granuloma 
with portal chronic inflammation and fibrosis but stated that 
it could not be determined whether the inflammation and 
resulting fibrosis were due to an underlying chronic active 
hepatitis C or a result of sarcoidosis (his impression was 
that the veteran's mild intermittent symptoms and liver 
function test abnormalities were due to the virus and not 
sarcoidosis).  Dr. Merzel also noted he was attempting to 
obtain the veteran's initial liver biopsy specimen, which he 
believed was located in Japan.  

In his substantive appeal received on September 13, 1993, the 
veteran argued that the current 30 percent rating for his 
sarcoidosis did not accurately reflect all his sarcoid-
related disabilities.  He stated that his condition was a 
multi-system disorder affecting not only the lungs but also 
hearing, sight, liver, kidneys, skin, and other parts of the 
body.  He contended that his current rating was for 
sarcoidosis based on pulmonary involvement but that his 
medical records also showed he had received treatment for 
sarcoid dry eyes.  He added that he was being followed up by 
private doctors for sarcoid involvement of the liver and 
other organs.  He also asserted that a few days prior to 
discharge from the service his actual service medical records 
from the 249th hospital in Japan and the 93 Evac. Hospital in 
Vietnam had been lost and that the only surviving medical 
records were in the form of a medical statement dated July 8, 
1971 from a commanding officer at St. Albans Naval Hospital. 

In a September 1993 letter, Dr. Merzel informed Dr. Chu that 
in terms of the veteran's symptoms he was about the same 
without any big problems.  (He said it was therefore safe to 
have the veteran wait further until a response was received 
from Japan in regard to the veteran's previous liver biopsy.)  
Outpatient records dated in September 1993 from Highland 
Hospital show the veteran continued to receive treatment for 
his various medical problems, to include dyspepsia (he was to 
continue taking Zantac), dyspnea on exertion (which was 
diagnosed as largely secondary to obesity), and visual 
symptoms (he was to be referred for an eye examination).  In 
October 1993, Dr. Merzel annotated a copy of his September 
1993 letter, stating that on a follow-up visit the veteran 
had no real changes or complaints and that he had not yet 
heard from the Army.  

Social Security Administration (SSA) records show that in 
November 1993 the veteran was awarded disability benefits on 
the basis of numerous ailments, consisting of severe chronic 
active hepatitis B and C with cirrhosis, pulmonary 
sarcoidosis, recurrent nephrolithiasis, diverticulosis, 
recurrent dermatofibromatosis, obesity, perennial rhinitis, 
and adjustment disorder with anxious mood suggestive of post-
traumatic stress disorder.  The SSA found the veteran had 
been unable to engage in substantial gainful activity since 
September 1990, which was a date the veteran claimed he was 
unable to work.  

In a November 1993 letter, Dr. Merzel requested that Willis 
Maddrey, M.D., at the Southwestern Medical Center of The 
University of Texas, provide a second opinion in regard to 
whether or not Alpha-Interferon would be an appropriate 
treatment in the veteran's case.  He stated that recent 
laboratory testing showed the veteran was positive for 
hepatitis C and a liver biopsy was performed.  The doctor 
stated that as he did not have the liver biopsy reportedly 
done in 1971 he could not determine whether the pathological 
changes were more likely secondary to sarcoidosis or 
hepatitis C but that he tended to favor the latter.  The 
doctor stated the veteran presently had no specific hepatic 
complaints.  

On a January 1994 VA gastrointestinal examination, the 
veteran's weight was 359 pounds.  His lungs were clear.  His 
abdomen was large with no masses felt.  The liver was not 
palpable.  There was no jaundice.  There was mild abdominal 
discomfort.  There was no food intolerance.  There was nausea 
every morning, and the veteran vomited two to three times per 
month.  He reportedly sometimes had malaise in the morning 
and at times generalized weakness.  The diagnosis was history 
of hepatitis.  Laboratory tests revealed he was positive for 
hepatitis C antibody.  

In a January 1994 letter, Willis Maddrey, M.D., responded to 
Dr. Merzel's request for a second opinion.  He stated that he 
reviewed the records provided him regarding the veteran and 
noted that the veteran was said to have had hepatitis B while 
in Vietnam (which was likely to have resolved) and a positive 
hepatitis C test.  The doctor noted that in a 1971 biopsy the 
veteran was described as having acute viral hepatitis with 
marked portal fibrosis and early cirrhosis.  Dr. Maddrey 
stated that although this biopsy was unavailable for review 
such findings would have been most unusual in light of what 
was seen in those days from acute hepatitis B.  (He said he 
had seen instances of patients who had early appearing portal 
fibrosis and cirrhosis but most often the patient had some 
longer standing undetected disease).  The doctor noted the 
veteran had moderate symptoms of nausea and pruritus and had 
gained considerable weight in the past year.  His review of 
the recent liver biopsy confirmed that the veteran had 
considerable portal inflammation, portal fibrosis, and 
septation, and that the features of the biopsy were 
compatible with either chronic hepatitis C or sarcoidosis, 
but more likely with hepatitis C.  He did not recommend 
Interferon therapy at that time because he did not know what 
would happen to sarcoidosis if Interferon was used.  

In February 1994, the veteran submitted excerpts from medical 
texts concerning sarcoidosis and hepatitis.  

In a February 1994 letter to Dr. Chu, Dr. Merzel referred to 
the assessment of the veteran that was rendered by Dr. 
Maddrey.  He also stated that the veteran appeared to be 
doing fairly well in regard to his liver disease and that he 
denied any jaundice, excessive fatigue, night sweats, 
arthralgias, edema, or bleeding.  He noted the veteran 
complained of some nausea feelings in the morning which 
responded to medication.  The doctor reported that an 
examination revealed no jaundice or scleral icterus, an 
abdomen that was fairly soft and nontender, and no sign of 
fluid overload.  

Outpatient records dated from March to July 1994 from 
Highland Hospital show the veteran continued to be followed 
up for various medical problems, to include chronic liver 
disease (under the care of Dr. Merzel), dyspepsia, obesity, 
and respiratory symptoms of shortness of breath and wheezing.  
In July 1994, it was noted that there were no complaints of 
fatigue, anorexia, or jaundice in relation to the veteran's 
chronic liver disease and that his pulmonary condition was 
stable.  In a July 1994 letter, Dr. Chu informed the veteran 
that his liver test remained elevated.  

In an August 1994 letter, Dr. Merzel informed Dr. Chu that he 
saw the veteran for abnormal liver function tests.  He stated 
the veteran reported his symptoms had been more pronounced 
lately, possibly related to a kidney stone, with groin and 
back pain, diarrhea, nausea, and vomiting.  The doctor stated 
that an examination revealed the veteran's weight was 330 
pounds, there was no jaundice or icterus, there was mild 
tenderness in the epigastrium and right upper quadrant 
without rebound or guarding, and there was no detection of 
hepatosplenomegaly.  

Outpatient records dated from September 1994 to January 1995 
from Highland Hospital indicate the veteran continued to be 
followed up for a variety of medical problems.  A September 
1994 liver biopsy was negative for hepatitis C.  In October 
1994, the veteran reported in regard to his liver disease 
that his energy and appetite were good, that he had no 
jaundice, and that he had pruritus if it was hot at night.  
It was noted his weight increased because he went off his 
diet.  An examination revealed his abdomen was obese, soft, 
and with slight epigastric tenderness.  The impressions were 
nausea in the morning only (questionably secondary to post-
nasal drainage with doubts that the symptoms were secondary 
to liver disease as they only occurred in the morning) and 
episodic diarrhea (it was noted the veteran was lactose 
intolerant by history and he would be placed on a lactose-
free diet).  In October 1994, Dr. Chu informed the veteran by 
letter that his liver test remained elevated.  In January 
1995, the veteran reported his weight had increased because 
he was not following his diet.  He reported his diarrhea and 
nausea had resolved on medication.  He reported his energy 
and appetite were good and he had no jaundice.  He stated he 
still had pruritus.  Regarding sarcoidosis, he stated he had 
blurred vision and chronic dyspnea on exertion (and shortness 
of breath while lying flat).  A January 1995 chest X-ray 
revealed no interval change of findings that were consistent 
with sarcoidosis.  (The last chest X-ray was in April 1993.)  

In a February 1995 letter, Dr. Merzel informed Dr. Chu that 
he examined the veteran and found he was notable for obesity 
(over 340 pounds).  He stated an abdominal examination was 
unremarkable, without any hepatosplenomegaly or tenderness.  
He noted that one laboratory report showed the veteran was 
negative for hepatitis C but that a complete laboratory 
report was unavailable (the doctor nevertheless suspected 
chronic hepatitis C).    

In a March 1995 decision, the RO denied service connection 
for liver cirrhosis as secondary to Agent Orange exposure.  

In a March 1995 letter to Dr. Chu, Dr. Merzel stated he saw 
the veteran for follow-up of elevated liver function tests 
that revealed he was positive for hepatitis C viral RNA, 
suggesting the presence of ongoing hepatitis C infection.  
The doctor recommended a liver biopsy.  In a subsequent 
letter that same month, Dr. Merzel informed Dr. Chu that he 
saw the veteran in regard to a liver biopsy with rising liver 
function tests and the presence of hepatitis C viral RNA.  He 
stated that if further evidence for chronic active hepatitis 
(as opposed to sarcoidosis) was seen then Interferon would be 
the only treatment that could be offered him with about a 25 
percent chance of long-term clearance.  A pathology report of 
the liver biopsy indicated chronic active inflammation and 
bridging portal fibrosis, and it was noted that early 
cirrhosis could not be completely excluded.  

Outpatient records dated in February and March 1995 from 
Highland Hospital show the veteran was being followed for 
uncontrolled diabetes that was complicated by obesity.  The 
veteran reported he had changed his meal habits and lost 
approximately 25 pounds.  

In an April 1995 letter to Dr. Chu, Dr. Merzel discussed the 
veteran's recent liver biopsy which showed chronic 
inflammatory changes with bridging fibrosis that was 
compatible with chronic hepatitis C.  He stated he had 
recommended a trial of Interferon to the veteran.  

Outpatient records dated in April 1995 from Highland Hospital 
show the veteran attended an initial nutrition assessment for 
the management of his diabetes mellitus.  His weight was 346 
pounds.  He also complained of a two to three week history of 
sharp, episodic right flank pain, occasional nausea, and 
intermittent diarrhea.  He reported his energy and appetite 
were good.  There were no new complaints regarding 
sarcoidosis.  The pertinent impressions were sarcoidosis 
(stable) and chronic hepatitis (he was to begin Interferon 
per Dr. Merzel).  

In a July 1995 decision, the RO granted service connection 
and a noncompensable evaluation for portal fibrosis and 
cirrhosis (effective from September 13, 1993), granted 
service connection and a noncompensable evaluation for 
pulmonary sarcoidosis with dry eyes (the RO incorporated this 
disability into the already service-connected sarcoidosis), 
and denied a TDIU rating.  

Outpatient records dated in July 1995 from Highland Hospital 
show the veteran complained of diarrhea, sweats day and night 
for four weeks, nausea and vomiting, heartburn, upper 
abdominal discomfort, and pruritus.  He reported his energy 
and appetite were good and he had no new symptoms pertaining 
to sarcoidosis.  It was noted he was to have begun Interferon 
therapy but had not due to cost at that time.  The 
impressions were chronic hepatitis, upper gastrointestinal 
symptoms (it was stated nausea may be due in part to the 
hepatitis), diarrhea (he was recommended a lactose-free 
diet), and obesity.  

In an August 1995 letter to Dr. Chu, Dr. Merzel stated he saw 
the veteran with complaints of crampy diarrhea for six weeks, 
subcostal sporadic sharp pains, and nausea with mild emesis.  
He stated the veteran denied any weight loss of more than 
five pounds.  The doctor noted that an examination revealed 
the veteran's abdomen was soft and nontender.  He stated that 
the cause of the veteran's recent problem was unclear and 
that some of the nausea, pains, and diaphoresis may be due to 
hepatitis.  He added that liver function tests from July 1995 
were unchanged.  

In an August 1995 letter to the veteran's representative, Dr. 
Merzel stated that he had followed the veteran for the last 
few years for apparent liver disease.  He stated that at the 
veteran's initial evaluation with a liver biopsy in 1993 it 
was felt that his liver disease was mild and somewhat 
suggestive of being secondary to sarcoidosis but that more 
recently, with symptoms, abnormal blood tests, and a repeat 
biopsy, he had active chronic hepatitis C.  The doctor stated 
he recommended Alpha-Interferon therapy to eradicate the 
virus and prevent progression of his liver disease to 
cirrhosis.  

Outpatient records dated in August 1995 from Highland 
Hospital show that the veteran's nausea and heartburn had 
resolved on medication and that his diarrhea and energy had 
improved.  He still complained of pruritus and stated in 
regard to sarcoidosis that there was no change in his chronic 
dyspnea on exertion.  The impressions were dyspepsia 
(symptoms improved), diarrhea (improved), chronic hepatitis, 
and sarcoidosis (stable).  

In another August 1995 letter to Dr. Chu, Dr. Merzel stated 
he saw the veteran who reported he was feeling much better 
without much diarrhea but still complained of nausea and 
emesis typically each morning after breakfast.  The doctor 
stated an examination revealed the veteran's weight was 350 
pounds and there was mild tenderness in the right upper 
quadrant and less so in the epigastrium.  The doctor stated 
he could not explain the nausea and vomiting and believed it 
was a little out of proportion to relate the symptoms just to 
the hepatitis.  

In another August 1995 letter to the veteran's 
representative, Dr. Merzel related that he continued to 
follow the veteran for liver disease.  He stated that the 
veteran's liver function tests were elevated since at least 
1992 (he said he was not sure of the status of the veteran's 
liver in the 1970s and 1980s).  He stated that hepatitis B 
serology showed a past infection and that the veteran was 
positive for hepatitis C antibody.  He stated he wanted to 
initiate Alpha-Interferon therapy for the veteran and 
expected some of his symptoms (i.e., nausea, vomiting, 
fatigue, etc.) to improve if he was responsive to such 
medication.  

In a September 1995 letter to the veteran's representative, 
Dr. Merzel stated that he believed the veteran suffered from 
chronic hepatitis C and was symptomatically troubled by 
nausea, vomiting, fatigue, and possibly diarrhea.  He 
suggested that the veteran was 30 percent disabled by this 
diagnosis and that he appeared to have advancing fibrosis or 
early cirrhosis.  

On a March 1996 VA Form 1-646, Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
argued that the veteran was unable to find and maintain 
gainful employment due to his service-connected sarcoidosis.  
It was further argued that all the veteran's current 
disabilities were related to his service-connected 
sarcoidosis, to include hepatitis B, cirrhosis, and lung and 
sight problems. 

In an April 1996 letter, Dr. Chu informed the veteran's 
representative that the veteran had been her patient since 
April 1993 for various medical conditions, to include chronic 
liver disease (she said the veteran was in need of treatment 
with Interferon), sarcoidosis which had been relatively 
stable, obesity, diabetes mellitus, and dyspepsia which had 
been stable on medication.  

A May 1996 medical record from Sears Optical indicates the 
veteran was seen for a routine examination that revealed 
visual acuity (unaided) of 20/50 on the right and 20/20 on 
the left.  The diagnoses were progressive ocular sarcoid 
(affecting vision), hepatitis C and B, cirrhosis of the 
liver, and nephritis.  Glasses were recommended for reading 
and seeing distances.  

In a June 1996 letter, Dr. Chu informed the veteran that his 
liver tests remained elevated.  

In June 1996, the RO received the veteran notice of 
disagreement with its July 1995 decision regarding, in 
pertinent part, the denial of a TDIU rating and the ratings 
assigned for portal fibrosis and cirrhosis and for 
sarcoidosis with dry eyes.  The veteran's representative 
stated the veteran was hospitalized during service with 
hepatitis which resulted in marked portal fibrosis and early 
cirrhosis of the liver.  He stated the veteran currently had 
active hepatitis B and C with cirrhosis, pulmonary 
sarcoidosis, and related conditions of recurrent kidney and 
skin disorders and rhinitis.  He stated that the VA's 
decision contradicted the decision of the Social Security 
Administration (SSA) which held that his impairments were 
severe and limited his ability to perform basic work 
activities.  He alleged the medical reports showed the 
veteran's diseases were advancing.  He claimed that higher 
ratings were in order for sarcoidosis, hepatitis, and ocular 
sarcoidosis and that the award of benefits should be 
retroactive to 1971.  In support of the statements, the 
representative prepared nine exhibits composed of copies of 
medical records, VA award letters, and an SSA decision.  

At a January 1997 Board hearing in Washington, D.C., the 
veteran testified that the problems related to his 
sarcoidosis included kidney disorders, ocular sarcoid 
(impaired vision), a skin condition (lipomas), and breathing 
and sinus problems; that pulmonary function tests showed 
greatly diminished lung capacity; that his last gainful 
employment was in September 1990, and the SSA found him 
totally disabled for employment based on VA medical records 
concerning his service-connected disabilities; that he was 
first told in service that he had hepatitis which he said had 
been intermittently active over the years; that symptoms of 
his liver cirrhosis consisted of nausea, vomiting, diarrhea, 
and extreme fatigue, and he had had these symptoms ever since 
service; that he had not lost any weight due to sarcoidosis; 
that he took medications for sinus problems and chest pains; 
and that he had a ninth grade education level.  The veteran's 
girlfriend testified that she had known the veteran for eight 
years and that in that time he had stopped working, gained a 
lot of weight, and experienced breathing problems.  

In a February 1997 letter, Dr. Chu informed the veteran that 
his liver tests had worsened and the results were being sent 
to Dr. Merzel.  

In February 1997, the Board remanded the case to the RO for 
additional development, to include obtaining any additional 
treatment records and affording the veteran examinations to 
diagnosis and evaluate sarcoidosis in order to determine the 
extent of all pulmonary and extra-pulmonary involvement.  

In a March 1997 letter, Dr. Chu informed the veteran that his 
liver tests remained elevated.  He was advised to continue 
Interferon therapy.  

In an April 1997 letter, Dr. Merzel informed Dr. Chu that the 
veteran continued to take Interferon but that his main 
complaint from the medication pertained to some nausea and 
regurgitation with eating.  The doctor stated the veteran's 
symptoms improved with Zantac and that as a result of the 
symptoms he had lost some weight.  The doctor stated that the 
veteran reported he felt improved on the Interferon with more 
energy and resolved night sweats.  The doctor stated that an 
examination revealed no jaundice or icterus, an abdomen that 
was without any apparent hepatosplenomegaly, and tenderness 
in the right upper quadrant and epigastrium without rebound 
or guarding.  Dr. Merzel stated he could not detect any 
ascites or peripheral edema by examination.  He also stated 
he told the veteran that he was encouraged by some 
improvement in transaminases (they had decreased 40 to 50 
percent since the last sample was taken for analysis in 
February 1997).  

In his May 1997 substantive appeal, the veteran argued that a 
30 percent rating was warranted for cirrhosis of the liver.  
He also contended that he had marked liver damage from 
chronic active hepatitis C which warranted a 100 percent 
rating.  

In a July 1997 letter, the veteran's representative stated 
that records he was submitting (i.e., records regarding a tax 
lien dated in 1989) showed the veteran had not been able to 
hold a job from approximately 1987 and that prior to that he 
held many different jobs.  

In letters dated in January 1998 to his congressmen and the 
president, the veteran argued that he was totally disabled 
due to his sarcoidosis and hepatitis which he said he had had 
since 1971.  He asserted that he was adjudged totally 
disabled by the SSA on the basis of his VA medical records 
and that he should qualify for total disability compensation 
by the VA too.  He claimed that he had disputed the hepatitis 
part of his claim every since the original VA decision in 
1972.  He argued that his marked portal fibrosis and liver 
cirrhosis were caused by hepatitis which he contracted in 
Vietnam in 1971.  He asserted that his medical records 
demonstrated he had marked liver damage and that since 1990 
he had had chronic active hepatitis.  He contended he met the 
criteria for a 100 percent rating for infectious hepatitis.  

In a March 1998 letter to the RO, the veteran reiterated his 
contentions regarding hepatitis and cirrhosis by referring to 
evidence from his service medical records and more recent 
private medical records.  He claimed he met the VA criteria 
for a 100 percent rating for hepatitis and a 30 percent 
rating for cirrhosis.  

In an April 1998 letter, the veteran's representative 
submitted additional information regarding the veteran's 
claim for a total disability rating.  Records from the SSA 
reflected that the veteran had no reported earnings from 1992 
to 1996 (earnings for 1997 had not yet been recorded).  

In letters dated in March and May 1999 to the VA, the veteran 
reiterated his contentions regarding his hepatitis and 
cirrhosis claims.  He also argued he was unemployable, as 
determined by the SSA.  

On a May 1999 VA pulmonary examination, the veteran reported 
he became short of breath after walking between 150 feet and 
200 feet and whenever he laid down.  He reported frequent 
fevers, night sweats, and excessive sweating during the day.  
He stated he had a 57 pound weight loss over the past three 
years.  He also complained of hypersomnolence and frequent 
coughing without hemoptysis.  His current medication list 
included Interferon for hepatitis.  He complained of frequent 
chest discomfort brought on by even small amounts of exertion 
and related he was unable to leave the house much due to 
respiratory problems.  On examination, the lungs were clear 
to auscultation in both lobes.  The abdomen was soft, 
nontender, and nondistended.  There was no cyanosis, 
clubbing, or edema in the extremities.  There was no evidence 
of residual pulmonary embolism, respiratory failure, or 
chronic pulmonary thromboembolism.  The diagnosis was 
sarcoidosis involving the lungs. 

On another VA pulmonary examination in May 1999, the examiner 
noted in a review of the veteran's systems that he had 
shortness of breath at rest, constant cough (usually 
productive of sputum), constant fatigue and weakness, 
periodic fever and night sweats, and weight loss of 
approximately 60 pounds over three years due to dieting.  His 
medications included Interferon, which it was noted he was 
not using at present.  On examination, the veteran was 
overweight.  His eyes were normal.  He had normal chest 
excursions and his percussion note was resonant.  The 
diaphragm moved normally.  The auscultatory examination was 
unremarkable.  The abdomen was obese, and the liver was felt 
to be displaced below the right costal margin (liver span 
could not be determined).  There was no clubbing or cyanosis 
in the extremities, but there was 1+ and 2+ pitting edema.  A 
chest X-ray showed bilateral hilar adenopathy, an elevated 
right hemidiaphragm, and blunting of the right costophrenic 
angle.  Pulmonary function tests showed results of an FEV-1 
of 60 percent predicted, an FEV-1/FVC of 76 percent, total 
lung capacity of 66 percent of predicted, and DLCO of 65 
percent predicted.  These findings were noted to be 
consistent with moderate restrictive defect.  (The examiner 
also summarized the results of previous pulmonary function 
tests conducted in December 1970, December 1973, May 1992, 
September 1992, January 1993, and May 1993).  The pertinent 
impressions were pulmonary sarcoidosis, obesity, restrictive 
lung disease secondary to pulmonary sarcoidosis and obesity, 
pleural changes most likely related to postoperative surgery, 
possible hepatomegaly, viral hepatitis with cirrhosis, and 
severe exercise limitation.  

The VA examiner further remarked that the veteran's 
sarcoidosis was inactive although he did have some 
limitations in pulmonary function most likely related to that 
and concomitantly (possibly) to his obesity.  The examiner 
felt the veteran's most concerning problem was his hepatitis 
C.  With regard to pulmonary sarcoidosis, he felt that some 
of the constitutional symptoms may be related to sarcoid 
(i.e., fever, night sweats, and weight loss), and that he 
would not encourage the use of prednisone at that time in 
consideration of his hepatitis C because steroids may 
negatively impact on the hepatitis.  The examiner stated 
that, in any event, the veteran seemed to be tolerating quite 
well and that treatment was therefore not necessarily 
required.  As to whether there was cardiac sarcoid, the 
examiner stated that more likely he had underlying coronary 
artery disease related to his diabetes, hypercholesterolemia, 
and family history.  He noted there was no pulmonary 
limitation appreciated on the veteran's exercise test.  In 
summary, the examiner noted that the sarcoidosis was most 
likely limiting the veteran's activities somewhat but that 
his other concomitant comorbid disease made it difficult to 
distinguish the exact percentage involvement by his 
sarcoidosis specifically.  

In a June 1999 report, Asad Ullah, M.D., of the University of 
Buffalo School of Medicine, stated the veteran was referred 
to him for a compensation and pension examination to rule out 
sarcoidosis in the liver.  In a review of old records, the 
doctor noted that the veteran was hospitalized in 1970 with 
presumably hepatitis B, that in 1992 he was found to have 
positive antibodies to hepatitis C, and that the veteran had 
been followed by Dr. Merzel since 1993 with liver biopsies in 
1993 and 1995.  The veteran reported he was treated with 
Interferon for three months in 1997 but stopped after the 
death of his father who was injecting him with the 
medication.  He complained of nausea and vomiting off and on, 
day and night sweating, chest pain and dyspnea on exertion, 
and dizziness.  He denied any history of hematemesis or 
ascites.  He appeared morbidly obese, weighing 334 pounds.  
The lungs were clear.  The abdomen was soft, obese, and 
nontender.  There were occasional spider angiomatas on the 
back, and he had 1+ ankle edema.  The impression was chronic 
hepatitis C and sarcoidosis.  The doctor stated he reviewed 
the slides of liver biopsies in 1993 and 1995, which showed 
chronic portal inflammation and portal fibrosis.  He noted 
these findings were consistent with hepatic involvement by 
chronic hepatitis C rather than sarcoidosis.  

In an August 1999 letter, Howard Merzel, M.D., stated that he 
saw the veteran that day with a complaint of continued nausea 
with vomiting.  The veteran reported that there had been no 
bleeding, fevers, weight loss, or jaundice but that he had 
continued pruritus.  The doctor stated an examination 
revealed the veteran's weight was 338 pounds and he had no 
jaundice or icterus.  The doctor commented that the liver 
function test and liver biopsies from 1993 and 1995 were 
consistent with chronic viral hepatitis.  He recommended the 
veteran change his medication for upper gastrointestinal 
distress.  

On an August 1999 VA liver examination, the veteran 
complained of frequent episodes of severe abdominal pain, 
with abdominal distention, nausea, and vomiting, which 
occurred four to five times a week and lasted for several 
hours.  He also complained of feeling tired and weak.  On 
examination, there was no evidence of ascites.  It was noted 
that he lost 60 pounds in the past three years but remained 
an obese person.  He had no steatorrhea, malabsorption, 
malnutrition, hematemesis, or melena.  There was no 
tenderness on palpation.  His liver size was palpated three 
finger breaths below the costal margin.  There was normal 
muscle strength and no evidence of wasting.  There was no 
palmar erythema or spider angiomata.  It was noted he had had 
a liver biopsy which showed chronic hepatitis C and mild to 
moderate cirrhosis.  The diagnosis was cirrhosis of the liver 
which was a direct result of the hepatitis he suffered while 
in service.  

On an August 1999 VA neurological examination, the veteran 
was evaluated for possible neurosarcoidosis.  The diagnosis 
was no clinical evidence of sarcoid.  An MRI of the veteran's 
brain was ordered to rule out neurosarcoidosis.  On an 
addendum to the report, the examiner stated that an MRI of 
the brain a week later was within normal limits.  

In August 1999, the veteran underwent cardiopulmonary testing 
(echocardiography and stress test) at the VA in order to 
evaluate the possibility of cardiac sarcoidosis.  The 
doctor's impression was that the likelihood of cardiac 
sarcoidosis was low on the basis of the echocardiogram and 
stress perfusion study.  He stated that the possibility, 
however, could not be entirely excluded because it usually 
required performing an endomyocardial biopsy.  The doctor did 
not believe this was indicated at the time in view of the low 
pre-test probability of cardiac sarcoidosis.  The doctor also 
stated that although the veteran's chest pain was suggestive 
of angina, the stress test did not show significant 
reversible ischemia.  The doctor opined that the veteran's 
blunted heart rate response on cardiopulmonary testing was 
probably due to the use of atenolol.  

In a November 1999 decision, the RO granted service 
connection and a 30 percent rating for hepatitis C with 
portal fibrosis and cirrhosis, effective from September 13, 
1993 (the RO incorporated hepatitis C into the already 
service-connected portal fibrosis and cirrhosis as they were 
considered part of the same disability).  

In a January 2000 statement, the veteran expressed his 
disagreement with the RO's November 1999 decision regarding 
the effective date (September 13, 1993) assigned for the 
grant of service connection and the rating (30 percent) 
assigned for hepatitis C with portal fibrosis and cirrhosis.  
The veteran also alleged that service connection and a 
separate rating were warranted for hepatitis B.  

In a January 2000 statement, the veteran's representative 
argued that the effective date of service connection for 
hepatitis C should be retroactive to November 1971 when the 
veteran was diagnosed with the condition.  He stated that the 
veteran was admitted to St. Albans Naval Hospital during 
service with a final diagnosis of sarcoidosis, post acute 
viral hepatitis, and portal fibrosis with early cirrhosis.  
He stated that the result of hepatitis was marked portal 
fibrosis and early cirrhosis of the liver and that the 
veteran should be rated at 100 percent for the condition 
which had been severe in 1971.  He argued that there should 
be separate awards for cirrhosis and hepatitis because the VA 
assigned different diagnostic codes for each disease.  The 
representative further asserted that the veteran was treated 
with Interferon to control hepatitis B and C and with an 
inhaler for his sarcoidosis and that he physically was unable 
to take steroids which was a requirement for a higher rating 
under the regulations.  He claimed that service connection 
for hepatitis B should be awarded as it was noted in service.  
He stated that with regard to sarcoidosis with dry eyes the 
veteran met the criteria for a 60 percent rating under the 
appropriate code for sarcoidosis with pulmonary involvement 
requiring systemic high dose corticosteroids for control.  
The representative also claimed the veteran was entitled to a 
total disability rating due to his unemployability.  

In an April 2000 statement, the veteran's representative 
argued that, as the veteran was diagnosed in service with 
hepatitis C, service connection for the condition should be 
retroactive from the time of service.  He added that medical 
examination reports showed the veteran was also diagnosed 
with hepatitis B as early as November 1991.  

At an August 2000 video conference hearing conducted from the 
Board in Washington, D.C., the veteran testified that 
regarding sarcoidosis his symptoms included shortness of 
breath, sinusitis, recurrent kidney stones, bone spurs, 
arthritis in the knees, and angina; that he used an inhaler 
for his sarcoidosis because his liver condition would not 
permit the use of a steroid; that regarding hepatitis his 
symptoms included gastrointestinal disturbances for which he 
took Interferon; that his last working day, listed by the 
SSA, was in September 1990, and he was considered permanently 
disabled by the SSA; that he last worked as an auto mechanic 
and truck driver; that he also had hepatitis B; and that he 
had been suffering from sarcoidosis and hepatitis ever since 
service.  The veteran's representative stated that the rating 
schedule did not differentiate between the veteran's 
hepatitis B and C, so he requested extraschedular 
consideration on that issue.  He also contended that 
hepatitis C with portal fibrosis and cirrhosis should have 
been rated at 100 percent retroactive to 1970.  He claimed 
that a 60 percent rating was warranted for sarcoidosis 
because, although the veteran needed steroid treatment, a VA 
doctor stated she would be very hesitant to prescribe such 
due to the veteran's liver condition.  He claimed separate 
ratings were warranted for hepatitis and cirrhosis.  

At the hearing, the veteran's representative submitted 
additional statements and duplicative medical records in 
support of the veteran's claims.  Regarding sarcoidosis, he 
argued that VA records showed the veteran had skin lesions 
and progressive ocular sarcoidosis which were associated with 
his sarcoidosis.  He also stated that the veteran could not 
receive steroid treatment because such would negatively 
impact on his liver condition.  Regarding cirrhosis, he 
argued that such condition should be rated separately from 
hepatitis and portal fibrosis, as noted in the service 
medical records.  Regarding hepatitis, he argued that a 
rating in excess of 30 percent was warranted as the veteran's 
symptoms met the criteria for a higher rating.  He also 
stated that the veteran's problems with hepatitis C began 
during service, that he had hepatitis B as well, and that a 
minimum of a 60 percent rating was in order.  Regarding an 
earlier effective date for the grant of service connection 
for hepatitis C, he argued that the veteran should receive a 
30 percent rating retroactive to 1970, when he was diagnosed 
with acute viral hepatitis and began experiencing liver 
problems.  Regarding a TDIU rating, he argued that the 
veteran received Social Security benefits based on the fact 
that he was unable to work.  

II.  Analysis

The veteran claims that an earlier effective date is 
warranted for the grant of service connection and 
compensation for hepatitis C with portal fibrosis and 
cirrhosis, that a higher rating is warranted for his service-
connected hepatitis C with portal fibrosis and cirrhosis (and 
that a separate rating should be assigned for hepatitis B), 
that a higher rating is warranted for service-connected 
pulmonary sarcoidosis with dry eyes, and that a TDIU rating 
is warranted.  The claims file shows that through its 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case, the RO has notified 
him of the evidence needed to substantiate his claims.  
Additionally, the RO has obtained private treatment records 
(as requested by the veteran), afforded the veteran a two 
personal hearings before the Board, and provided him with 
numerous VA examinations.  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

A.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
prior to September 13, 1993 for the grant of service 
connection for hepatitis C with portal fibrosis and 
cirrhosis.  It is claimed that he is entitled to a date 
retroactive to the time of his military service when he was 
initially diagnosed with the liver conditions during service.  

The effective date for an award of service connection and 
disability compensation, based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
grant of direct service connection, the effective date will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date 
of a grant of service connection based on reopened claims and 
new and material evidence received after a final disallowance 
shall be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), 
(r).

In this case, the RO denied service connection for hepatitis 
in an April 1972 decision (within a year of his November 1971 
military discharge), on the basis that the disability was not 
found on a March 1972 VA medical examination.  The RO also 
denied service connection for cirrhosis of the liver in a 
March 1975 decision, on the basis that the veteran did not 
report for liver function tests; that claim was abandoned.  
See 38 C.F.R. § 3.158 (1974).  The veteran did not timely 
appeal these decisions, and thus they became final.  38 
U.S.C.A. § 7105.  

Inasmuch as the 1972 and 1975 RO decisions are final, the 
effective date for service connection for hepatitis C with 
pulmonary fibrosis and cirrhosis must be determined in 
relation to a subsequent reopened claim supported by new and 
material evidence.  (A final decision can be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140 (1991).)  As noted, the law unambiguously provides 
that when a claim is reopened with new and material evidence 
after a final disallowance, the effective date of service 
connection is the date of VA receipt of the application to 
reopen or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).

In June 1990, the RO received the veteran's application to 
reopen his claim for a liver condition (he specifically 
claimed cirrhosis).  The RO later reopened the veteran's 
claim and granted service connection for hepatitis C with 
pulmonary fibrosis and cirrhosis, effective September 13, 
1993, on the basis of a statement received on that date in 
which the veteran claimed a liver condition as the result of 
service-connected sarcoidosis.  However, the Board finds that 
the proper effective date for service connection for 
hepatitis C with pulmonary fibrosis and cirrhosis is May 7, 
1992, the date of a VA examination.  Although the date of 
receipt of the application to reopen his finally disallowed 
claims was in June 1990, entitlement to service connection 
for hepatitis C and cirrhosis was not factually shown until a 
May 7, 1992 VA examination.  On that examination, tests 
confirmed the veteran was positive for hepatitis C and he was 
diagnosed with cirrhosis of the liver secondary to viral 
hepatitis.  The May 1992 VA examination is the initial post-
service medical evidence demonstrating disabilities of the 
liver, which is a requirement for service connection.  Thus, 
the earliest effective date legally permitted in this case is 
May 7, 1992 for the award of service connection for hepatitis 
C with pulmonary fibrosis and cirrhosis.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q), (r).

The veteran claims that the effective date should be 
retroactive to his military service because his service 
medical records verify that he had cirrhosis of the liver, 
pulmonary fibrosis, and hepatitis.  When the RO initially 
considered the veteran's claim for service connection for 
hepatitis in 1972, the service medical records in the claims 
file reflected only the veteran's report of his medical 
history that he had developed hepatitis and cirrhosis for 
which he was hospitalized in 1971.  There appeared to be some 
confusion in 1972 whether all service medical records were 
part of the claims file.  Indeed, additional service medical 
records were received from the National Personnel Records 
Center in February 1993, in response to a January 1993 RO 
request for records pertaining to the veteran's treatment for 
cirrhosis at a Naval hospital.  The additional records show 
he was diagnosed and treated for acute viral hepatitis and 
portal fibrosis with early cirrhosis in 1970.  The Board 
finds, however, that although these clinical records were not 
physically part of the claims file prior to February 1993, 
the essential medical information contained therein was 
contained in the file -- in the form of a medical abstract 
obtained by the RO from the St. Albans Naval Hospital in 
January 1971 -- and was considered by the RO in the 1972 and 
1975 decisions.  In its 1972 letter notifying the veteran of 
the denial of service connection for hepatitis, the RO 
clearly stated the records showed he was treated for 
hepatitis in service but that no resultant disability had 
been shown on a post-service VA medical examination.  The 
claim was denied in 1975 for failure to report for VA 
examination required to show any current disability, and such 
claim was abandoned.  As noted, the veteran did not appeal 
the RO decisions of 1972 and 1975, they are final, and the 
effective date of service connection after a final 
disallowance in this case is established on the date 
entitlement arose.  

The veteran also claims that he is entitled to a rating in 
excess of 30 percent for hepatitis C with portal fibrosis and 
cirrhosis and that such increased rating should be made 
effective retroactive to his military service.  (At an August 
2000 hearing, the veteran's representative argued that the 
veteran's disability should be rated at 100 percent 
retroactive to 1970.)  As will be shown below, the veteran's 
hepatitis C with portal fibrosis and cirrhosis has been 
determined to be 30 percent disabling, effective from the 
date of service connection.  To the extent that a 30 percent 
rating is granted effective from May 7, 1992 (i.e., prior to 
the RO's assigned effective date of September 13, 1993), the 
veteran's claim is granted.  The effective date for a 30 
percent rating may be no earlier than the date of an award of 
service connection, or May 7, 1992 in this case.  

B.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

1.  Hepatitis C with Portal Fibrosis and Cirrhosis, 
to Include a Separate Rating for Hepatitis B

The RO has rated the veteran's service-connected hepatitis C 
with portal fibrosis and cirrhosis as 30 percent disabling 
under 38 C.F.R. § 4.114, Code 7312, for cirrhosis of the 
liver.  Under this code, a 30 percent rating is warranted 
where the condition is moderate with dilation of superficial 
abdominal veins, chronic dyspepsia, slight loss of weight or 
impairment of health.  A 50 percent rating is warranted where 
the condition is moderately severe with the liver definitely 
enlarged with abdominal distention due to early ascites and 
with muscle wasting and loss of strength.  A 70 percent 
rating is warranted where the condition is severe with 
ascites requiring infrequent tapping, or recurrent hemorrhage 
from esophageal varices, aggravated symptoms and impaired 
health.  A 100 percent rating is warranted where the 
condition is pronounced with aggravation of the symptoms for 
moderate and severe, necessitating frequent tapping.  

Also applicable in this case is 38 C.F.R. § 4.114, Code 7345, 
for infectious hepatitis.  Under this code, a 30 percent 
rating is warranted for minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal disturbance of a 
lesser degree and frequency [than that for a 60 percent 
rating] but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating is warranted for 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental depression.  
A 100 percent rating is warranted for marked liver damage 
manifest by liver function test and marked gastrointestinal 
symptoms, or with episodes of several weeks duration 
aggregating three or more a year and accompanied by disabling 
symptoms requiring rest therapy.  

The veteran claims that hepatitis C and cirrhosis should not 
only be rated higher but also that the conditions should be 
rated separately.  He also argues that a separate evaluation 
for hepatitis B (for which service connection is not in 
effect) is warranted.  The Board has carefully considered the 
evidence and arguments presented on these claims.  However, 
and even assuming hepatitis B was service-connected, separate 
ratings for hepatitis B and C and cirrhosis are not warranted 
on the basis that such assignments are prohibited by the rule 
against pyramiding under 38 C.F.R. § 4.14 (providing that 
evaluating the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided).  
To avoid violating the prohibition against pyramiding, none 
of the symptomatology for any condition may be duplicative of 
or overlapping with the symptomatology of the other 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran's hepatitis and cirrhosis of the liver are among 
those disorders that "produce a common disability picture" 
and "do not lend themselves to distinct and separate 
disability evaluation" without violating the rule against 
pyramiding under 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  
Cirrhosis of the liver is evaluated under Code 7312 and 
hepatitis B is evaluated under Code 7345.  Separate ratings 
for these codes are precluded and the assignment of a single 
evaluation under the code which reflects the predominant 
disability picture is to be assigned, with elevation to the 
next higher evaluation when warranted by the severity of the 
overall disability.  See 38 U.S.C.A. § 4.114.  

The medical evidence shows that in service the veteran was 
diagnosed with viral hepatitis, marked portal fibrosis, and 
early cirrhosis.  In 1974 at the VA, his liver was noted to 
be tender but not enlarged.  Private records in the 1980s 
show treatment in part for occasional complaints of diarrhea, 
abdominal pain, nausea, and vomiting.  On a February 1991 VA 
examination, the liver was not palpable, and the veteran was 
noted to be obese (his weight was 300 pounds).  At the end of 
1991 he was referred to the VA dietary clinic for weight loss 
(his weight was 300 pounds).  On a May 1992 VA examination, 
the liver was not palpable and tests were positive for 
hepatitis C.  In June 1992, the veteran complained to the VA 
of lower abdominal pains and fatigue.  The assessment was 
history of cirrhosis with very little stigmata of chronic 
liver disease.  Private records in April 1993 show complaints 
of dysphagia for solid foods and upper abdominal pain 
(gastrointestinal complaints were reportedly episodic).  The 
impressions were reflux symptoms and cirrhosis with a history 
of hepatitis B and C.  In May 1993, Dr. Chu noted that liver 
tests were slightly elevated but improved from September 
1992.  In June 1993, Dr. Chu noted the veteran's weight was 
347 pounds.  In July 1993, Dr. Merzel noted the veteran's 
report of having gained 135 pounds in the past year due to a 
sedentary lifestyle.  The doctor also stated there was no 
stigmata of chronic liver disease that could be seen (he said 
there was no sign of any ascites or edema) and that an upper 
gastrointestinal study was normal.  Further private records 
in July 1993 show that upper gastrointestinal symptoms had 
resolved with medication and the veteran was encouraged to 
lose weight.  Results of an August 1993 liver biopsy by Dr. 
Merzel included portal chronic inflammation and fibrosis, and 
it was felt by the doctor that the inflammation was due to an 
underlying chronic active hepatitis C virus.  In November 
1993, Dr. Merzel informed Dr. Maddrey that the veteran had no 
specific hepatic complaints.  

On a January 1994 VA examination, the veteran's weight was 
359, his liver was not palpable, there was no jaundice, and 
there was mild abdominal discomfort.  The veteran reported he 
had nausea every morning, vomiting two to three times a 
month, and sometimes malaise in the morning and generalized 
weakness.  In reviewing the service medical records, Dr. 
Maddrey noted in January 1994 that marked portal fibrosis and 
early cirrhosis from acute hepatitis would have been a most 
unusual finding during the veteran's period of service.  The 
doctor also confirmed the findings on a recent liver biopsy 
and opined that such were most likely compatible with 
hepatitis C.  In February 1994, Dr. Merzel reported the 
veteran was doing fairly well in regard to his liver disease, 
with some complaints of nausea in the morning which responded 
to medication, and that an examination revealed a soft and 
nontender abdomen and no sign of fluid overload.  In August 
1994, Dr. Merzel noted the veteran's report of symptoms 
(diarrhea, nausea, and vomiting) being more pronounced and 
stated that on examination the veteran's weight was 330 
pounds, there was no jaundice, there was mild tenderness in 
the epigastrium, and there was no hepatomegaly.  

Private records show that from September 1994 to January 1995 
there were minimal findings regarding liver disease.  The 
veteran's weight increased because he did not follow his 
diet, and he reported that his energy was good and that his 
diarrhea and nausea resolved with medication.  (The doctors 
had doubts that nausea was related to liver disease because 
it only occurred in the morning, and they noted in regard to 
diarrhea the veteran was lactose intolerant by history.)  In 
February 1995, Dr. Merzel stated an abdominal examination was 
unremarkable and there was no hepatomegaly.  A month later, 
the doctor noted there was evidence of an ongoing hepatitis C 
infection.  Results of a March 1995 liver biopsy showed 
chronic active inflammation and bridging portal fibrosis 
(early cirrhosis could not be ruled out).  Private records in 
April 1995 show that the veteran's weight was 346 pounds and 
that he complained of occasional nausea and intermittent 
diarrhea (his energy and appetite were good).  These 
complaints continued into July and August 1995, and it was 
noted that his nausea may be due in part to hepatitis and 
that for his diarrhea a lactose-free diet was recommended.  
In August 1995, Dr. Merzel informed the veteran's 
representative that at the veteran's initial evaluation with 
a liver biopsy in 1993 his liver disease was considered mild 
and Interferon was recommended to prevent the progression of 
the liver disease to cirrhosis.  In September 1995, Dr. 
Merzel informed the veteran's representative that the veteran 
was symptomatically troubled by nausea, vomiting, fatigue, 
and possibly diarrhea and that he appeared to have advancing 
fibrosis or early cirrhosis.  The doctor also suggested the 
veteran was 30 percent disabled by his liver diagnosis.  Dr. 
Chu indicated that the veteran's liver tests remained 
elevated in June 1996 and had worsened in February 1997 (the 
veteran was advised to continue on his Interferon therapy).  
In April 1997, Dr. Merzel noted the veteran's symptoms of 
nausea and regurgitation with eating improved on medication 
(Zantac) and that he reported feeling more energy on 
Interferon.  The doctor stated that an examination revealed 
no jaundice, hepatomegaly, ascites, or peripheral edema (but 
there was tenderness in the epigastrium).  

On May 1999 VA pulmonary examinations, the veteran was noted 
to have lost up to 60 pounds in the past three years due to 
dieting but was still found to be overweight.  The 
examinations revealed in part a nondistended abdomen, a liver 
displaced below the right costal margin, and some pitting 
edema in the extremities. The diagnoses in part were obesity, 
possible hepatomegaly, and viral hepatitis with cirrhosis.  
On a June 1999 examination by Dr. Ullah, the veteran denied 
any history of hematemesis or ascites.  He was morbidly obese 
at 334 pounds, and his abdomen was soft and nontender.  The 
diagnoses included chronic hepatitis C.  Dr. Ullah confirmed 
that findings on liver biopsies in 1993 and 1995 were 
consistent with hepatic involvement by chronic hepatitis C.  
In August 1999, Dr. Merzel noted the veteran's complaints of 
continued nausea with vomiting (he had denied any bleeding, 
weight loss, or jaundice).  On an August 1999 VA liver 
examination, the veteran complained of episodes of severe 
abdominal pain, abdominal distention, nausea, vomiting, and 
feeling tired and weak.  The examination revealed that there 
was no evidence of ascites, steatorrhea, malabsorption, 
hematemesis, or melena; that he remained obese despite a 60 
pound weight loss in the last three years; that the liver was 
palpable; that there was normal muscle strength without 
evidence of wasting; and that a liver biopsy showed chronic 
hepatitis C and mild to moderate cirrhosis.  

In reviewing the foregoing records, there is no medical 
evidence showing the veteran meets the criteria for a higher 
rating of 60 percent under Code 7312 (for cirrhosis of the 
liver).  That is, his condition is not shown to be moderately 
severe with the liver definitely enlarged with abdominal 
distention due to early ascites and with muscle wasting and 
loss of strength.  On only one occasion (in 1999) there was a 
statement of possible hepatomegaly (all other records show no 
liver enlargement).  Any notations of abdominal distention 
were related to the veteran's obesity and not to 
manifestations of liver disease.  Dr. Merzel opined to the 
veteran's representative that a 1993 liver biopsy reflected a 
mild liver disease, and on the 1999 VA examination the doctor 
stated that the veteran's liver biopsy revealed mild to 
moderate cirrhosis with chronic hepatitis C.  The evidence 
clearly shows that the liver condition is not more than 
moderate, with some impairment in health, under Code 7312.  
Moreover, the evidence shows that under Code 7312 the liver 
condition has remained 30 percent disabling at all times 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999) ("staged ratings" should be 
considered for various periods of time in cases involving 
initial ratings).  

The diagnostic code that reflects the predominant disability 
picture in regard to the veteran's service-connected liver 
condition is Code 7345, for infectious hepatitis.  It is for 
chronic active hepatitis C, in particular, that the veteran 
has received regular treatment (and for a short period 
Interferon therapy) in recent years from Dr. Merzel.  The 
veteran contends that his condition is severe and he should 
be rated at 100 percent under the code.  Nevertheless, in 
reviewing the foregoing records, the Board finds that the 
veteran's overall liver disability does not meet the criteria 
for a higher rating of 60 percent under Code 7345.  That is, 
his condition is not shown to be manifested by moderate liver 
damage and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue, and mental depression.  

The records do not reflect the veteran had disabling episodes 
of mental depression, or disabling episodes of 
gastrointestinal and fatigue, in connection with his liver 
disease.  Although he complained of lower abdominal pains and 
fatigue in 1992, he was noted by the VA to have very little 
stigmata of chronic liver disease.  Gastrointestinal 
complaints continued into 1993, but Dr. Merzel noted there 
was no stigmata of chronic liver disease.  Additionally, the 
gastrointestinal symptoms were noted to resolve with 
medication.  Despite gastrointestinal complaints of morning 
nausea, Dr. Merzel noted in early 1994 the veteran was doing 
fairly well with his liver disease.  The veteran continued to 
report symptoms of nausea, vomiting, and diarrhea later in 
1994, but private records reflect that they were minimal and 
non-disabling because they typically resolved with 
medication.  In fact, the veteran reported his appetite and 
energy were good.  Liver biopsies in 1993 and 1995 showed 
chronic inflammation and portal fibrosis due to underlying 
active hepatitis C, with early cirrhosis not ruled out, and 
Dr. Merzel related the first biopsy showed a mild liver 
disease.  Complaints of occasional nausea and intermittent 
diarrhea persisted in 1995, but the veteran's energy and 
appetite remained good.  In September 1995, Dr. Merzel felt 
the veteran was 30 percent disabled by his liver condition.  
In 1997, the veteran was placed on Interferon, and he felt he 
had increased energy and improvement of gastrointestinal 
symptoms on medication.  In August 1999, the veteran 
complained of episodes of nausea with vomiting, severe 
abdominal pain and distention, and fatigue, but there is no 
objective evidence of this on a VA examination.  On that 
examination, the doctor interpreted a liver biopsy as showing 
mild to moderate liver cirrhosis.  Even if there were 
moderate liver damage, a 60 percent rating also requires 
disabling episodes of gastrointestinal disturbance, fatigue, 
and mental depression, which have not been demonstrated.  

The evidence shows that overall the veteran's service-
connected liver condition is manifested by liver damage to a 
minimal degree, associated predominantly with 
gastrointestinal disturbance, necessitating therapeutic 
measures.  He had dietary restrictions, but such were imposed 
due to his obesity.  After consideration of all the evidence, 
the Board finds the veteran's liver condition more closely 
approximates the rating criteria for a 30 percent rating 
under Code 7345.  Moreover, the evidence shows that under 
Code 7345 the liver condition has remained 30 percent 
disabling at all times since the effective date of service 
connection.  Fenderson, supra.  

As the preponderance of the evidence is against the veteran's 
claim for a higher rating for hepatitis C with portal 
fibrosis and cirrhosis, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Pulmonary Sarcoidosis with Dry Eyes

The RO has rated the veteran's service-connected pulmonary 
sarcoidosis with dry eyes as 30 percent disabling under 38 
C.F.R. § 4.97, Diagnostic Codes 6802 and 6846.  During the 
course of the veteran's appeal, the regulations pertaining to 
rating the veteran's sarcoidosis were revised.  In its August 
1992 decision, the RO initially rated the veteran's 
sarcoidosis by analogy (38 C.F.R. § 4.20) to unspecified 
pneumoconiosis under 38 C.F.R. § 4.97, Code 6802 (effective 
prior to October 7, 1996).  Under this code, a 30 percent 
rating is warranted when the condition is moderate with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  A 60 
percent rating is warranted when the condition is severe, 
with extensive fibrosis and severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 100 
percent rating is warranted when the condition is pronounced, 
with extent of lesions comparable to far advanced pulmonary 
tuberculosis or pulmonary function tests confirming a 
markedly severe degree of ventilatory deficit; with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  
 
On October 7, 1996, new rating criteria for sarcoidosis with 
pulmonary involvement was added to VA's Schedule for Rating 
Disabilities and are found in 38 C.F.R. § 4.97, Diagnostic 
Code 6846.  Under the new code, a 30 percent rating is 
warranted for sarcoidosis where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids.  A 60 
percent rating is warranted for sarcoidosis where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  A 100 percent 
rating is warranted for sarcoidosis where there is cor 
pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  This code 
indicates that the active disease or residuals of sarcoidosis 
may otherwise be rated as chronic bronchitis (Diagnostic Code 
6600) and extra-pulmonary involvement under the specific body 
system involved.  

Diagnostic Code 6600 primarily rates the pulmonary condition 
based on pulmonary function study test results including 
Forced Expiratory Volume in one second (FEV-1), or the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC), or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath method (DLCO (SB)), or 
maximum exercise capacity.  A 30 percent evaluation requires 
FEV-I of 56 to 70 percent predicted, or; FEV-l/FVC of 56 to 
70 percent, or; DLCO (SB) of 56 to 65 percent predicted.  A 
60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-I/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation requires FEV-1 less than 40 percent of 
predicted value, or; the ratio of FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, Code 6600 (2000).

The medical evidence shows that in recent years the veteran 
has had numerous disabilities involving the pulmonary, 
orthopedic, renal, gastrointestinal, dermatologic, and 
cardiac systems, among others.  Although he has asserted that 
his sarcoidosis affected numerous bodily systems, there is no 
medical evidence linking sarcoidosis to them other than the 
pulmonary system and dry eyes.  (It is also noted that in his 
August 2000 hearing he withdrew claims for service connection 
for diverticulitis, hearing loss, carpal tunnel syndrome, a 
kidney condition other than hepatitis, a skin rash, and an 
enlarged prostate.)  As noted, the medical evidence shows the 
veteran has pulmonary and ocular sarcoidosis.  

As the veteran's claim for a higher rating for sarcoidosis 
with dry eyes was pending when the regulations pertaining to 
systemic and respiratory disabilities were revised, he is 
entitled to the version of the law most favorable to him, 
although the new criteria are only applicable to the period 
of time after their effective date.  Karnas v. Derwinski, 1 
Vet. App. 308 (1990); VAOPGCPREC 3-2000.

Considering all the evidence and the old rating criteria of 
analogous Code 6802, the Board finds that no more than a 30 
percent evaluation is reflected in the objective 
manifestations of the veteran's pulmonary sarcoidosis.  In 
order to satisfy the criteria for a 60 percent rating, he 
would have to show his pulmonary condition is severe, with 
extensive fibrosis and severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  Overall, 
the medical record does not show his pulmonary condition is 
severe.  A 1991 VA examination shows he was obese and had 
expiratory obstruction on pulmonary function testing.  A 1992 
VA examination shows he complained of shortness of breath and 
his diagnosis was decreased expiratory obstruction (chest X-
rays revealed bilateral hilar lymphadenopathy).  VA 
outpatient records show in May 1992 there was a complaint of 
increased shortness of breath on walking, in August 1992 
there was no complaint of dyspnea on exertion, and in 
December 1992 there was dyspnea after excessive exertion.  VA 
pulmonary function testing showed combined obstructive (which 
was severe) and restrictive airways disease but with a good 
bronchodilator response in September 1992 and moderate 
restrictive disease and severe obstructive lung disease in 
January 1993.  Private records in April 1993 indicate a 
complaint of dyspnea on exertion after walking 200 to 300 
feet, which had reportedly increased over the previous three 
years particularly because the veteran's weight had 
increased.  An April 1993 chest X-ray showed bilateral hilar 
and probable mediastinal lymphadenopathy with right pleural 
thickening versus small pleural effusion.  Private pulmonary 
function tests in May 1993 suggested that lung volumes were 
near normal.  Private records in July 1993 and September 1993 
indicate that the veteran's dyspnea on exertion had not 
changed and was probably due to obesity.  

Private records from March to July 1994 show he continued to 
be treated for respiratory symptoms of shortness of breath 
and wheezing and his pulmonary condition was noted as stable.  
Private records in January 1995 show a complaint of chronic 
dyspnea on exertion and shortness of breath while lying flat.  
It was noted then that his weight had increased and there was 
no interval change of findings on chest X-rays.  On a private 
outpatient visit in August 1995 he reported his dyspnea on 
exertion had not changed, and the record notes a diagnosis of 
sarcoidosis, stable.  In April 1996, Dr. Chu indicated the 
veteran's sarcoidosis had been relatively stable.  

On VA examinations in May 1999, he complained of shortness of 
breath after walking 150 to 200 feet and whenever he laid 
down and of frequent chest discomfort on small amounts of 
exertion.  There was moderate restrictive defect on pulmonary 
function testing.  The diagnosis was restrictive lung disease 
secondary to pulmonary sarcoidosis and obesity.  The VA 
examiner stated the sarcoidosis was inactive, despite some 
pulmonary function limitations that were most likely related 
to both sarcoidosis and obesity.  A review of the foregoing 
findings shows they are not reflective of the criteria for a 
60 percent rating under old Code 6802.  

Considering all the evidence and the new rating criteria of 
Code 6846, the Board finds that no more than a 30 percent 
evaluation is warranted for pulmonary sarcoidosis.  In order 
to satisfy the criteria for a 60 percent rating, there would 
have to be a requirement for high dose corticosteroids to 
control sarcoidosis.  This is not the case with the veteran.  
The medical records do not show that he needed steroids to 
control his pulmonary sarcoidosis.  His pulmonary condition 
was noted on private records to be stable in 1994 and 1995.  
In May 1999, a VA examiner stated the veteran's sarcoidosis 
was inactive, despite some pulmonary function limitations, 
and would not encourage the use of prednisone (a steroid) due 
to its possible negative impact on the veteran's hepatitis.  
Of significant note, the examiner added that such steroid 
treatment was not necessarily required because the veteran 
seemed to be tolerating well.  In view of this, the Board 
finds that a 60 percent rating under new Code 6846 is not 
warranted.  

Moreover, evaluating the veteran's active sarcoidosis or 
residuals of sarcoidosis as chronic bronchitis under Code 
6600 (as provided for under new Code 6846) does not afford 
him a higher rating of 60 percent.  As previously noted, the 
new criteria are only applicable to the period of time after 
their effective date, which in this case is October 7, 1996.  
The only pulmonary function tests subsequent to October 1996 
were conducted by the VA in May 1999.  The results of those 
tests (i.e., an FEV-1 of 60 percent predicted, an FEV-1/FVC 
of 76 percent, total lung capacity of 66 percent of 
predicted, and DLCO of 65 percent predicted) show that his 
pulmonary functioning is demonstrated to be no more than 30 
percent under Code 6600.  

Thus, under the old and new rating criteria of Codes 6802 and 
6846, the disability picture from pulmonary sarcoidosis more 
nearly approximates the criteria for a 30 percent rating 
rather than a 60 percent rating, and thus the lower rating of 
30 percent is warranted.  38 C.F.R. § 4.7.

In regard to extra-pulmonary involvement of sarcoidosis 
(i.e., dry eyes), such is rated under the appropriate 
criteria for eye disabilities.  As there is no rating 
specifically for a dry eye condition, the veteran must be 
evaluated under a closely related, or analogous, disability.  
38 C.F.R. § 4.20.  A review of the medical evidence shows 
this is best accomplished by evaluating the degree of 
impairment of visual acuity.  The medical records show that 
in 1992 the veteran complained of eye problems (i.e., visual 
disturbances) to the VA.  On a May 1992 VA ophthalmology 
consultation in regard to complaints of intermittent blurry 
vision, his visual acuity was 20/20 and his diagnosis was 
presbyopia.  A March 1993 VA ophthalmology consultation was 
obtained to rule out ocular sarcoid, and the diagnosis was 
sarcoid with dry eyes (he was prescribed "tears" to treat 
the eyes).  Subsequent private records show his complaints of 
episodic blurred vision continued in 1993.  On a May 1996 
record from Sears Optical, the veteran underwent a routine 
eye examination which revealed his visual acuity (unaided) 
was 20/50 on the right and 20/20 on the left and his 
diagnosis was ocular sarcoid affecting vision.  (Glasses were 
prescribed for reading and seeing distances.)  There were no 
subsequent records of complaints or treatment for visual 
problems.  

In evaluating visual impairment, the rating will be based on 
the best distant vision obtainable after best correction by 
glasses.  38 C.F.R. § 4.75.  When the requirements for a 
compensable rating under a diagnostic code are not shown, a 0 
percent rating is assigned.  38 C.F.R. § 4.31.  The record 
shows the veteran has 20/20 vision, or unaided 20/50 vision 
in the right eye and 20/20 vision in the left eye.  These 
findings are equivalent to a noncompensable rating for the 
overall eye disability.  38 C.F.R. § 4.84a, Diagnostic Code 
6079 and Table V.  The veteran's dry eyes, causing visual 
impairment, do not meet the criteria for a compensable 
rating.  Thus, the 0 percent rating for ocular sarcoid, when 
combined with the 30 percent rating for pulmonary sarcoidosis 
(as was done by the RO, rather than establishing a separate 
noncompensable disability), does not result in a higher 
rating for the service-connected sarcoidosis with dry eyes.  

In sum, the preponderance of the evidence is against a rating 
in excess of 30 percent for the veteran's sarcoidosis with 
dry eyes.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for a higher rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  TDIU Rating

The veteran contends that he is unemployable due to the 
service-connected disabilities of sarcoidosis and liver 
cirrhosis and that a TDIU rating is warranted.  At hearings, 
he stated he last worked in 1990 as an auto mechanic and 
truck driver.  He contended that the Social Security 
Administration adjudged him totally disabled based on VA 
medical records and that he should also qualify for total 
disability compensation by the VA.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's service-connected disabilities consist of 
pulmonary sarcoidosis with dry eyes (rated 30 percent), 
hepatitis C with portal fibrosis and cirrhosis (rated 30 
percent), scar of the right supraclavicular region as a 
residual of lymph node biopsy (rated 0 percent), and 
thoracotomy scar of the right chest (rated 0 percent).  The 
combined rating, pursuant to 38 C.F.R. § 4.25, is 50 percent.  
He does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  
The issue is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, neither the 
veteran's non-service-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. § 4.19.  Also, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  The ultimate question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The medical and other evidence does not demonstrate that as a 
result of his service-connected disabilities the veteran is 
unable to secure or follow a substantially gainful 
occupation.  The VA and private medical records in recent 
years show that the veteran's health problems include 
numerous non-service-connected disorders including obesity, 
hearing loss, carpal tunnel syndrome, diabetes, coronary 
artery disease, diverticulitis, recurrent kidney and skin 
disorders, and rhinitis.  In November 1993, he was awarded 
SSA disability benefits on the basis of many ailments, 
including not only the service-connected disabilities of 
hepatitis C with cirrhosis and pulmonary sarcoidosis but also 
non-service-connected disabilities of recurrent 
nephrolithiasis, diverticulosis, recurrent dermatofibrosis, 
obesity, perennial rhinitis, and adjustment disorder with 
anxious mood.  The Board is not bound by the determinations 
of the SSA, but it is certainly probative that the veteran 
was awarded Social Security disability benefits in 1993 on 
the basis of numerous disabilities and not solely the 
service-connected disabilities.  It is apparent from the 
record that while the veteran's service-connected 
disabilities play a prominent part in his health status his 
many non-service-connected disabilities also figure 
significantly and should not be discounted.  The record does 
not contain convincing medical evidence to show that the 
service-connected disabilities alone are of such severity as 
to prevent the veteran from obtaining and maintaining gainful 
employment.  

The record also shows that the veteran has a ninth grade 
education.  He worked full-time in 1990 (from April to 
September) as a truck driver/warehouse person.  Prior to 
that, he worked from 1985 to 1988 for a variety of companies 
consisting of a security service, a lumber and building 
supply company, and a towing service (his positions for these 
companies were not always described).  He worked for a towing 
garage for 17 days in 1988, and the manager of the business 
stated that the reason for termination of the veteran's 
employment was that he did not show up for work.  The reason 
given for termination of employment by the company for whom 
the veteran worked as a truck driver/warehouse person in 1990 
was that he left for reasons of his own.  It is not apparent 
from the statements of his former employers whether health 
reasons were the cause of the veteran's job terminations.  On 
an October 1990 TDIU claim, he indicated that he had not 
tried to obtain employment, or had any education or training, 
since he became too disabled to work.  Since 1990, available 
records (from the SSA) show the veteran had no reported 
earnings from 1992 to 1996.  Furthermore, since 1990, there 
is no evidence that the veteran has tried to obtain 
employment, or had any education or training (even from VA 
vocational rehabilitation services).  

In reviewing the record, there is no probative evidence to 
show that due solely to the established service-connected 
disabilities the veteran is incapable of performing some form 
of employment, if not his previous work as a truck driver.  
The medical record demonstrates that the veteran has numerous 
noteworthy non-service-connected disabilities, and these may 
not be considered in support of the TDIU claim.  The weight 
of the evidence demonstrates that the veteran's service-
connected liver condition and sarcoidosis may certainly limit 
him from some forms of work, but they (along with his other 
noncompensably rated service-connected disabilities) do not 
appear to be of a severity to prevent all substantially 
gainful employment for which he is qualified by reason of his 
education and work experience.  

As noted, the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a) 
are not met.  Moreover, there does not appear to be plausible 
evidence that the veteran is unable to secure and follow a 
substantially gainful occupation due solely to his service-
connected disabilities; thus referral of the case to the 
Director of Compensation and Pension Service, for 
consideration of a TDIU rating on an extraschedular basis 
under 38 C.F.R. § 4.16(b), is not warranted.  Bowling v. 
Principi, No. 99-2264 (U.S. Vet.App. May 8, 2001).

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.





ORDER

An effective date of May 7, 1992, for the grant of service 
connection and a 30 percent rating for hepatitis C, portal 
fibrosis, and cirrhosis is granted.  

A rating in excess of 30 percent for hepatitis C, portal 
fibrosis, and cirrhosis is denied.  

A separate rating for hepatitis B is denied.  

A rating in excess of 30 percent for pulmonary sarcoidosis 
with dry eyes is denied.  

A TDIU rating is denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

